Citation Nr: 1448049	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  12-16 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent prior to July 1, 2011, and in excess of 40 percent thereafter, for status post L5-S1 discectomy and laminectomy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1998 to August 2002.  

This matter comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

During the pendency of the appeal, a May 2012 RO decision increased the assigned disability rating for the Veteran's service-connected back disability from 20 percent to 40 percent, effective July 1, 2011.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for an increased disability rating remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran initially requested a videoconference hearing before the Board in his August 2012 VA Form 9 substantive appeal.  However, in September 2013, the Veteran contacted VA by telephone and in writing to cancel his scheduled Board videoconference hearing because he was unable to appear at the scheduled time.  Moreover, he requested that the Board proceed to decide his claim.  As such, the Veteran's prior hearing request is withdrawn and the Board will proceed to adjudicate the Veteran's appeal.  38 C.F.R. § 20.704(e) (2014).  

The Board previously remanded this matter in April 2014.  As discussed below, there has been substantial compliance with the requested development.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  

To the extent that the evidence discussed below relates to neurologic manifestations associated with the Veteran's service-connected back condition status post L5-S1 discectomy and laminectomy, the Board notes that the Veteran is already separately service connected for neurologic manifestations of his bilateral lower extremities.  Moreover, the separately service-connected neurologic issues have not been appealed to the Board.  See 38 C.F.R. § 20.200 (2014).  Therefore, the Board will limit its consideration to the claim of entitlement to an increased disability rating regarding his condition status post L5-S1 discectomy and laminectomy, which has been properly certified to the Board on appeal.  See id.  The Board does not wish to suggest that the Veteran cannot file a claim for an increased disability rating regarding his service-connected neurologic disabilities; rather, should he choose to do so, he is invited to file the appropriate claim with the agency of original jurisdiction (AOJ).  

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.


FINDINGS OF FACT

1.  Prior to July 1, 2011, the Veteran's service-connected status post L5-S1 discectomy and laminectomy was manifested by pain, stiffness, and daily flare ups; forward flexion limited to, at worst, 40 degrees with pain; no ankylosis, guarding, spasms, or weakness; no additional loss of function due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups; normal strength, sensory, and reflex tests; and subjective reports of right lower extremity neuropathy, all of which is most nearly approximated by the assigned 20 percent disability rating.  

2.  Since July 1, 2011, the Veteran's service-connected status post L5-S1 discectomy and laminectomy is manifested by pain, numbness, and weekly flare ups; forward flexion limited to, at worst, 30 degrees with pain; no ankylosis; normal motor and strength tests; and mild paresthesias/dysesthesias and numbness of the bilateral lower extremities, all of which is most nearly approximated by the assigned 40 percent disability rating.  


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 20 percent prior to July 1, 2011, and in excess of 40 percent thereafter, for status post L5-S1 discectomy and laminectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5243 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  With respect to increased rating claims, VA must provide generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  The required notice regarding the Veteran's increased rating claim was provided by way of a letter sent to the Veteran in June 2010.  

Regarding the duty to assist, the Veteran's claims file includes VA treatment records, including VA examination reports, private treatment records, and the Veteran's lay statements.  After a complete and thorough review of the claims file, the Board concludes that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.  

The Veteran was provided with relevant VA examinations in July 2010 and April 2012.  The examination reports include all relevant findings and medical opinions needed to evaluate the Veteran's appeal.  The VA examiners considered pertinent evidence of record, including the Veteran's medical history, interviewed the Veteran, and conducted thorough clinical examinations.  The examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings to apply the rating criteria.  For these reasons, the Board finds that the VA examinations are adequate for deciding the Veteran's claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

As noted above, these matters were previously remanded by the Board in April 2014, specifically to obtain outstanding VA treatment records and to allow the Veteran to submit any additional private treatment records.  Following the Board remand, VA obtained additional VA treatment records through May 2014 and these records have been associated with the claims file.  Moreover, a May 2014 letter to the Veteran advised him to submit any private treatment records since July 1, 2011, or to authorize VA to obtain them on his behalf.  The Veteran contacted VA in June 2014 and only reported treatment since July 2011 through the Salt Lake City VA Medical Center (VAMC).  Given the development discussed, the Board finds there has been substantial compliance with the requested development.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

Neither the Veteran nor his representative has identified any additional evidence relevant to the claims on appeal.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran and the Board will proceed with its adjudication.  


II.  Increased Rating - Status Post L5-S1 Discectomy and Laminectomy

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

Where, as here, a veteran appeals a rating decision seeking an increased rating for a disability for which service connection has already been established, then the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Therefore, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran filed his claim for an increased disability rating in May 2010; therefore, the relevant temporal period is from May 2009 to the present.  

Additionally, a claimant may experience multiple distinct degrees of disability from the time the increased rating claim was filed until a final decision is made; therefore, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.  Here, the RO has assigned staged ratings prior to July 1, 2011 and since that time; thus, the Board will consider the appropriateness of those assigned rating periods, as well as whether any additional staged rating periods are warranted.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding, see 38 C.F.R. § 4.14 (2014), do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2014).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Veteran's service-connected lumbar disc disease is evaluated as 20 percent disabling prior to July 1, 2011, and 40 percent disabling since that time, under the General Rating Formula for Diseases and Injuries of the Spine and Diagnostic Code (DC) 5243 regarding intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DC 5243.  

The General Rating Formula for Diseases and Injuries of the Spine provides the following, in pertinent part:  a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  Id.  

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

The General Rating Formula for Diseases and Injuries of the Spine also provides further guidance in rating diseases or injuries of the spine.  Relevant to the issue on appeal, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Id.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Note (4) provides that each range of motion measurement is to be rounded to the nearest five degrees.  Id.  

Intervertebral disc syndrome may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS).  See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS (2014).  Under the Formula for Rating IVDS, a 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  For the purposes of evaluations under the Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.  

After a full review of the record, and as discussed below, the Board concludes that an increased disability rating in excess of 20 percent prior to July 1, 2011, and in excess of 40 percent thereafter, for status post L5-S1 discectomy and laminectomy is not warranted.  


II.A.  Increased Rating - Prior to July 1, 2011

During the relevant temporal period from May 2009, and prior to July 1, 2011, the evidence of record includes private treatment records, VA treatment records, and the Veteran's lay statements, as discussed below.  

A June 2010 letter from the Veteran's physical therapist indicates that the Veteran was first seen for physical therapy in January 2009, when he complained of stiffness and aching in his back when sitting for more than 20 minutes and when lifting generally.  It was noted that the Veteran's symptoms were typically relieved following physical therapy sessions, followed by a gradual return of stiffness in his back.  

A June 2010 lumbar spine MRI documented degenerative disc disease (DDD) at L5-S1.  At a neurosurgery consultation that same month, the Veteran complained of back and leg pain.  He reported an overall decline in the past 6 months, leading to difficulty with his work duties and requiring attendance at physical therapy for the past couple of months.  A physical examination revealed poor range of motion on flexion and extension at the waist with pain, intact range of motion in his extremities, and gait and stance also limited by pain.  Motor and sensory responses were intact and symmetric in the lower extremities with somewhat poor effort in the lower extremities secondary to pain.  Deep tendon reflexes were 1 and symmetric at the knees and absent at the ankles, and a straight leg raise test resulted in back pain.  The physician's impression was progressive disc collapse from degeneration status post prior related surgeries.  

The Veteran also submitted a lay statement in June 2010 which reported his worsening condition, including decreased strength and increased pain, with muscle spasms in his back and lower extremities, and chronic pain, cramping, and loss of feeling in his lower extremities.  He also reported ongoing physical therapy treatment.  

The Veteran was afforded a VA examination in July 2010.  The examiner was unable to review the Veteran's claims file, but he indicated that he had previously examined the Veteran, whose pertinent prior medical history was reviewed.  The Veteran reported pain and stiffness, with periodic weakness of the right leg, and constant pain in his bilateral flanks.  He also reported daily flare-ups lasting one to two hours, aggravated by lifting, bending, and twisting, but denied any incapacitating episodes.  He further reported neurologic symptoms of numbness in the right ankle, stiffness in his right thigh down to his toes, and spasms in his right calf, but did not complain of any left leg paresthesias or radiculopathy.  The examiner also documented the Veteran's report of intermittent and random spontaneous evacuation of urine within the past three to four months, but noted that the Veteran had otherwise normal bowel and bladder function, with no evidence of renal dysfunction or other residuals of genitourinary disease related to his spine.  The examiner further stated that the level of the Veteran's neurologic complaints and the location was not compatible with spinal-related bladder involvement.  

The Veteran reported functional impact which limited his daily activities to light yard work and housework.  Regarding his employment, he reported that he was able to pass his mandatory physical training as a security officer, but that it was painful to do so.  

Physical examination revealed mildly abnormal posture and gait to the right leg.  The Veteran did not use or need any assistive devices, and no other limitations on standing or walking were observed.  There were no postural abnormalities of the thoracolumbar spine, and no fixed deformities or atrophy.  Some tenderness was noted, without guarding, spasms, or weakness.  Initial range of motion testing revealed the following:  forward flexion to 40 degrees, extension to 10 degrees with pain at the end of the range, right and left lateral flexion to 30 degrees with pain throughout and worsening at the end of the range, and right and left lateral rotation to 30 degrees with pain throughout and worsening at the end of the range.  There was no change in range of motion findings upon repetition, and no additional loss of function due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  Strength, sensory, and reflex tests were all normal, and a straight leg raise test was negative for radiculopathy but positive for pain on the opposite side.  

The VA examiner diagnosed DDD with degenerative arthritis of the lumbar spine, status post laminectomy, discectomy, and foraminotomy of L5-S1.  He also diagnosed L5-S1 radiculopathy on the right, based upon the Veteran's subjective report, but noted there were no objective findings upon examination.  

Given the evidence reviewed above, the Board concludes that an increased disability rating in excess of 20 percent is not warranted prior to July 1, 2011.  

The Board notes that for an increased 40 percent evaluation under DC 5243 of the General Rating Formula for Diseases and Injuries of the Spine, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DC 5243.  At the July 2010 VA examination, forward flexion of the thoracolumbar spine was from 0 to 40 degrees.  Moreover, the Veteran did not have any type of thoracolumbar spinal ankylosis required for an increased 40, 50, or 100 percent disability rating.  See id.  

The provisions for evaluating IVDS are also not for application.  The Veteran specifically denied any incapacitating episodes, and there is no evidence that he was ever prescribed bed rest by a treating physician.  See 38 C.F.R. § 4.71a, Formula for Rating IVDS, DC 5243.  

The Board has also considered the applicability of alternate diagnostic codes, including DC 5003, which rates arthritis shown by X-ray studies.  However, the maximum disability rating under DC 5003 is a 20 percent rating, assigned in the absence of limitation of motion when there is X-ray evidence of arthritis involving two or more major joints or two of more minor joint groups, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5003.  Thus, the Board notes that the application of these diagnostic codes would not lead to a disability rating in excess of the 20 percent already assigned for the Veteran's spinal disability prior to July 1, 2011.  

The Board finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, 8 Vet. App. at 204-07.  The competent medical evidence reflects that the assigned 20 percent rating properly compensates the Veteran for the extent of functional loss, specifically pain upon motion.  Additionally, the July 2010 VA examiner noted that, even when considering the Veteran's reports of pain, there was no additional loss of function due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  

With regard to Note (1) of the General Rating Formula for Disease and Injuries of the Spine, the Board acknowledges the Veteran's subjective reports of neurologic symptoms of his right lower extremity.  However, as noted in the Introduction above, the Veteran is separately service-connected for neurologic manifestations in his bilateral lower extremities, and those issues are not properly before the Board on appeal; thus, they are not considered herein.  

To the extent that the Veteran also reported intermittent and random spontaneous evacuation of urine within the months prior to the July 2010 VA examination, the Board finds that such symptoms are not neurologic abnormalities associated with the Veteran's spinal disability.  The VA examiner specifically stated that the Veteran had otherwise normal bowel and bladder function, with no evidence of renal dysfunction or other residuals of genitourinary disease related to his spine.  He specifically noted such complaints were not compatible with spinal-related bladder involvement.  

In sum, neither the lay nor medical evidence discussed above reflects the functional equivalent of symptoms required for an evaluation in excess of 20 percent prior to July 1, 2011.  The most probative evidence consists of the detailed findings of the July 2010 VA examiner, which included relevant range of motion findings and consideration of the Veteran's subjective reports, in addition to the private medical evidence of record.  The overall evidence demonstrates that the currently assigned 20 percent disability rating is appropriate for the Veteran's condition status post L5-S1 discectomy and laminectomy prior to July 1, 2011.  

The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Board has found no section that provides a basis upon which to assign an increased disability rating in excess of 20 percent prior to July 1, 2011.  The preponderance of the evidence is against the Veteran's claim of entitlement to an increased disability rating in excess of 20 percent prior to July 1, 2011, and the claim must be denied.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.B.  Increased Rating - Since July 1, 2011

In conjunction with his July 2011 Notice of Disagreement (NOD), the Veteran submitted private treatment records documenting his July 2011 complaints of extreme difficulty performing certain types of work involving prolonged bending, kneeling, stopping, twisting, and squatting.  He also reported pain, numbness, and paresthesias.  His range of motion was noted to be reduced in all ranges; however, specific range of motion findings reflecting the degree of movement were not included.  Additionally, no gross neurological deficits were noted upon examination.  

Subsequently, the Veteran was scheduled for an additional VA examination to obtain specific findings which could be evaluated for rating purposes.  At the April 2012 VA exam, the Veteran reported attendance at weekly physical therapy and that he took medication for his back.  He reported weekly flare-ups consisting of numbness and tingling in his legs, feet, and toes which lasted up to two days and limited his ability to walk to a block or less.  Initial range of motion findings were as follows:  forward flexion to 45 degrees with pain at 45 degrees, extension to 15 degrees with pain at 15 degrees, right lateral flexion to 25 degrees with pain at 20 degrees, left lateral flexion to 15 degrees with pain at 10 degrees, and right and left lateral rotation to 30 degrees with no evidence of painful motion.  Upon repetition, forward flexion was limited to 30 degrees, extension to 10 degrees, right lateral flexion to 20 degrees, left lateral flexion to 25 degrees, and right and left lateral rotation to 30 degrees.  Functional loss upon repetitive use was identified as less movement than normal and pain upon movement.  Muscle strength and sensory examinations were normal, without any atrophy noted.  Reflexes were absent in the Veteran's bilateral ankles, and a straight leg raising test was negative bilaterally.  Radicular symptoms were noted to be present, and included mild paresthesias and/or dysesthesias and numbness of the bilateral lower extremities, with no other signs or symptoms of radiculopathy, or any other neurologic abnormality, noted.  The examiner diagnosed IVDS, but found no incapacitating episodes within the previous 12 months.  The Veteran was diagnosed with arthritis of the spine, but did not utilize any assistive devices.  Finally, the examiner stated that the Veteran's spine condition resulted in functional impact upon his ability to work.  The following limitations were documented:  lifting of 25 pounds limited to a few repetitions, walking limited to a quarter mile at one time and to one mile over an 8 hour day, standing limited to 10 minutes and sitting limited to five minutes at one time, and sitting/standing limited to 2 hours each during an 8 hour day.  Additionally, he noted that the Veteran cannot run, carry or wear gear, bend, or stoop.  

VA treatment records obtained following the April 2014 Board remand show continued treatment of the Veteran's back disability.  At a follow up visit in September 2012, the Veteran reported constant lower back pain; however, upon physical examination, he was able to flex his back to 60 degrees without pain, and there was a positive bilateral straight leg raise test at 60 degrees.  

In February 2013, the Veteran continued to report back pain which was generally stable.  He described significant stiffness lasting four to five hours in the morning.  A concurrent review of systems indicates that he was able to flex his back to 60 degrees without pain, and a straight leg raising test was negative bilaterally.  

At a follow up visit in November 2013, the Veteran complained of worsening back pain with spasms.  He also reported numbness, cramping, and shooting pains down his legs, mostly in the right.  He continued to attend physical therapy and home exercise, with prescribed medications.  He reported a change in occupation from security to working a desk job for the Idaho National Lab, which he enjoyed and which exacerbated his pain less.  Again, a concurrent review of systems indicates that he was able to flex his back to 60 degrees without pain, and a straight leg raising test was negative bilaterally.  

Given the evidence reviewed above, the Board concludes that an increased disability rating in excess of 40 percent is not warranted from July 1, 2011.  

The Board notes that for an increased 50 percent evaluation under DC 5243 of the General Rating Formula for Diseases and Injuries of the Spine, the Veteran must demonstrate unfavorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DC 5243.  Likewise, for an increased 100 percent disability rating, there must be unfavorable ankylosis of the entire spine.  See id.  At the April 2012 VA examination, the Veteran did exhibit some limitation of motion; however, there was no documented ankylosis, including unfavorable ankylosis of the thoracolumbar spine, or of the entire spine.  Therefore, an increased disability rating in excess of 40 percent is not warranted under DC 5243 of the General Rating Formula for Diseases and Injuries of the Spine from July 1, 2011.  

Additionally, the provisions for evaluating IVDS are also not for application.  The April 2012 VA examiner diagnosed IVDS, but specifically found no evidence of incapacitating episodes.  See 38 C.F.R. § 4.71a, Formula for Rating IVDS, DC 5243.  

The Board has also considered the applicability of alternate diagnostic codes, including DC 5003, which rates arthritis shown by X-ray studies.  However, the maximum disability rating under DC 5003 is a 20 percent rating, assigned in the absence of limitation of motion when there is X-ray evidence of arthritis involving two or more major joints or two of more minor joint groups, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5003.  Thus, the Board notes that the application of these diagnostic codes would not lead to a disability rating in excess of the 40 percent already assigned for the Veteran's spinal disability from July 1, 2011.  

The Board finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, 8 Vet. App. at 204-07.  The competent medical evidence reflects that the assigned 40 percent rating properly compensates the Veteran for the extent of functional loss, including some loss in range of motion due to pain, as identified by the April 2012 VA examiner.  There was no additional functional loss identified due to weakness, impaired endurance, fatigue, incoordination, or flare-ups.  

With regard to Note (1) of the General Rating Formula for Disease and Injuries of the Spine, the Board acknowledges the April 2012 VA examiner's findings of mild paresthesias and/or dysesthesias and numbness of the bilateral lower extremities.  However, as noted in the Introduction above, the Veteran is separately service-connected for neurologic manifestations in his bilateral lower extremities, and those issues are not properly before the Board on appeal; thus, they are not considered herein.  

In sum, neither the lay nor medical evidence discussed above reflects the functional equivalent of symptoms required for an evaluation in excess of 40 percent from July 1, 2011.  The most probative evidence consists of the private treatment records which document that the Veteran sought treatment for his worsening back condition in July 2011, followed by the detailed findings of the April 2012 VA examiner, which include relevant range of motion findings.  The overall evidence demonstrates that the currently assigned 40 percent disability rating is appropriate for the Veteran's condition status post L5-S1 discectomy and laminectomy from July 1, 2011.  

The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Board has found no section that provides a basis upon which to assign an increased disability rating in excess of 40 percent from July 1, 2011.  The preponderance of the evidence is against the Veteran's claim of entitlement to an increased disability rating in excess of 40 percent from July 1, 2011, and the claim must be denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  


III.  Other Considerations - Extraschedular/TDIU

The Board has also considered whether referral is warranted in this case for an extraschedular rating.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, case may be referred to the Chief Benefits Director or the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).  

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Board finds that the schedular evaluations assigned for the Veteran's back condition status post L5-S1 discectomy and laminectomy are adequate in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the disability based upon limitation of range of motion and painful motion.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  

Finally, the Veteran has not contended, and the evidence does not otherwise indicate, that his lumbar disc disease has rendered him unemployable.  Although the Veteran has reported that his previous job as a security guard was impacted by his condition, he stated he was able to complete mandatory physical training, albeit painfully.  Moreover, while the record reflects that the Veteran has taken a desk job, resulting in a reduction in pay, he reported enjoying his new position, which had less effect upon his condition.  Finally, while the April 2012 VA examiner identified some specific functional impact on the Veteran's ability to work, there is no indication that his condition completely prevents him from securing or following a substantially gainful occupation.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Entitlement to an increased disability rating in excess of 20 percent prior to July 1, 2011, and in excess of 40 percent thereafter, for status post L5-S1 discectomy and laminectomy is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


